


110 HRES 702 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 702
		In the House of Representatives, U.
		  S.,
		
			October 3, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 2740) to require accountability for contractors and contract personnel
		  under Federal contracts, and for other purposes.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for consideration of the bill (H.R. 2740) to require
			 accountability for contractors and contract personnel under Federal contracts,
			 and for other purposes. The first reading of the bill shall be dispensed with.
			 All points of order against consideration of the bill are waived except those
			 arising under clause 9 or 10 of rule XXI. General debate shall be confined to
			 the bill and shall not exceed one hour equally divided and controlled by the
			 chairman and ranking minority member of the Committee on the Judiciary. After
			 general debate the bill shall be considered for amendment under the five-minute
			 rule. It shall be in order to consider as an original bill for the purpose of
			 amendment under the five-minute rule the amendment in the nature of a
			 substitute recommended by the Committee on the Judiciary now printed in the
			 bill. The committee amendment in the nature of a substitute shall be considered
			 as read. All points of order against the committee amendment in the nature of a
			 substitute are waived except those arising under clause 10 of rule XXI.
			 Notwithstanding clause 11 of rule XVIII, no amendment to the committee
			 amendment in the nature of a substitute shall be in order except those printed
			 in the report of the Committee on Rules accompanying this resolution. Each such
			 amendment may be offered only in the order printed in the report, may be
			 offered only by a Member designated in the report, shall be considered as read,
			 shall be debatable for the time specified in the report equally divided and
			 controlled by the proponent and an opponent, shall not be subject to amendment,
			 and shall not be subject to a demand for division of the question in the House
			 or in the Committee of the Whole. All points of order against such amendments
			 are waived except those arising under clause 9 or 10 of rule XXI. At the
			 conclusion of consideration of the bill for amendment the Committee shall rise
			 and report the bill to the House with such amendments as may have been adopted.
			 Any Member may demand a separate vote in the House on any amendment adopted in
			 the Committee of the Whole to the bill or to the committee amendment in the
			 nature of a substitute. The previous question shall be considered as ordered on
			 the bill and amendments thereto to final passage without intervening motion
			 except one motion to recommit with or without instructions.
		2.During consideration in the House of
			 H.R. 2740 pursuant to this resolution, notwithstanding the operation of the
			 previous question, the Chair may postpone further consideration of the bill to
			 such time as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
